DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/05/2021 has been entered – Claims 1-3, 7, and 17 are amended, Claims 8-16, 18-23, and 26-28 are cancelled, and Claims 29-38 are new. Claims 1-7, 17, 24-25, and 29-38 remain pending in the application. 

Applicant’s amendments to the claims have overcome the rejection of Claim 1 under 35 U.S.C. 102 as being unpatentable over Manipatruni et al. previously set forth in the Non-Final Office Action mailed 12/22/2020. However, as outlined below, new grounds of rejection have been set forth. 

Applicant’s amendments to the claims have overcome the rejection Claims 1-14, 17, 23-24, and 28 under 35 U.S.C. 103 as being unpatentable over Honma et al. in view of Manipatruni and Chabracek et al. and the rejection of Claims 25-27 under 35 U.S.C. 103 as being unpatentable over Honma in view of Manipatruni and Chabracek, and Locher et al. previously set forth in the Non-Final Office Action mailed 12/22/2020. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments with respect to Claim 1 (and dependent Claims 2-7, 17, 24-25, and 29-32) on Pages 8-9 of the reply dated 02/05/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments with respect to Claim 33 (and dependent Claims 34-38) on Page 9 of the reply dated 02/05/2021 have been fully considered but they are not persuasive.
Applicant’s Argument – Applicant argues on Page 9 of the reply that the feature “wherein the insulating coating comprises a plurality of dielectric sublayers” is not shown in the currently cited art. 
Examiner’s Response – For the reasons outlined in the new grounds of rejection below, the Examiner respectfully disagrees. Both Manipatruni and Honma teach conductive strands comprising an insulating coating that is a dielectric material. Concerning the recited limitation wherein said coating comprises a plurality of sublayers, absent some other claimed difference in the sublayers (material, property, etc), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The insulating coating of the prior art could be considered a layer comprising a plurality of dielectric sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single dielectric layer.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manipatruni et al. (US 2014/0170920 A1), hereinafter "Manipatruni".
Regarding Claim 33, Manipatruni teaches intertwined strands of material (see [0043] and Fig. 4) comprising non-conductive strands (“textile fibers 420a-c” – see [0043]) and conductive strands (“functional fibers 410a-d and 412a-d” – see [0043]) that are intertwined with the non-conductive strands (“woven integrally” – see [0043] and Fig. 4). Manipatruni also teaches that each conductive strand (see [0027] and Fig. 1C) has a strand core (24), a conductive coating (30) on the strand core, and an insulating coating (40) on the conductive coating. Manipatruni teaches that the insulating layer (40) can include a low-k flexible dielectric material or a high-k dielectric (see [0030]). Concerning the recited limitation wherein “the insulating coating comprises a plurality of dielectric sub-layers”, absent some other claimed difference in the sublayers (material, property, etc), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The insulating coating of Manipatruni could be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer.

Regarding Claim 34, Manipatruni teaches the intertwined strands of material according to Claim 33 above. As discussed above, the insulating coating of a dielectric material could be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed from the same material.

Regarding Claim 35, Manipatruni teaches the intertwined strands of material according to Claim 33 above wherein the insulating coating 40 further comprises two additional layers (see Fig. 1C)  including a conductive layer 50 and outer layer 16 (see [0027]). Outer layer 16 can be a polymeric material (see [0024]) which is regarded to be a dielectric material. Therefore, it is the Examiner’s position that Manipatruni teaches intertwined strands of material wherein the insulating coating (consisting of layers 40, 50, and 16) comprises a plurality of dielectric layers made of different at least two different materials. The presence of layer 50, a conductive layer, is not regarded to negate the fact that the totality of layers 40, 50, and 16 can be considered an insulating layer with a plurality of dielectric layers made of at least two different materials. 

Claims 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Honma et al. (US 2012/0100386 A1). 
Regarding Claim 33, Honma teaches intertwined strands of material for use in heating members for vehicle seats (see [0005] and [0022]), comprising non-conductive strands (referred to as insulating yarn 101) and conductive strands (referred to as conductive yarn 1) that are intertwined with the non-conductive strands (see [0022], Figs. 3-5), wherein each conductive strand (see [0022], Fig. 2) has a strand core (11), a conductive coating (referred to as plated layer 12) on the strand core (11), and an insulating coating (referred to as resin coating layer 13) on the conductive coating. The resin coating is considered a dielectric material. Concerning the recited limitation wherein “the insulating coating comprises a plurality of dielectric sub-layers”, absent some other claimed difference in the sublayers (material, property, etc), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The insulating coating of Honma could be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer.

Regarding Claim 34, Honma teaches the intertwined strands of material according to Claim 33 above. As discussed above, the insulating coating of a dielectric material is considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed from the same material.

Claim Rejections - 35 USC § 102/103
Claims 36-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honma et al. (US 2012/0100386 A1), as applied to Claim 33 above.
Regarding Claim 36-37, Honma teaches the intertwined strands of material according to Claim 33. Honma teaches that the preferred material for the insulating layer from the perspective of durability is polyurethane (see [0029]). Honma also teaches a specific embodiment of said intertwined strands wherein the conductive strand comprises a core, a conductive coating on the core, and a polyurethane insulating coating on the conductive coating (see [0050]). Concerning the claimed properties wherein the insulating coating withstands temperatures greater than 350ºC (as required by Claim 37) or wherein the insulating coating withstands temperatures greater than 250ºC (as required by Claim 38), since polyurethanes are provided as an exemplary material for the coating that withstands elevated temperature (see [0047]), the polyurethane coating of Honma is regarded to meet the limitations of the instant claims. 
In the event it is shown that Honma does not disclose the claimed invention (i.e. the polyurethane coating does not withstand the temperatures required by the instant claims), the invention is obvious given that the conductive strands are used in heating applications (see [0005] and [0022]). It would be obvious to one of ordinary skill in the art to select the material of the insulating coating to ensure that the strands make this withstand high temps such as those greater than 350ºC or those temperatures greater than 250ºC as required by the instant claims. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (US 2014/0170920 A1), hereinafter "Manipatruni", as applied to Claim 33 above. 
Regarding Claim 35, in the event it is determined that Manipatruni does not disclose the claimed invention with sufficient specificity in rejection under 35 U.S.C. 102 above, it also would have been obvious to remove the conductive layer 50 from the conductive strand of Manipatruni since Manipatruni suggests that various embodiments of conductive strands according to Fig. 1C are envisioned such as those with 5 layers (as depicted) but also those with fewer layers such as two/three/four layers (see [0027]). One of ordinary skill in the art would have been motivated to remove conductive layer 50 in order to simplify the production of the conductive strand in a scenario where an additional layer of conductivity was not desired. The ordinarily skilled artisan would have reasonably expected success in practicing the invention of the prior art with only 4 layers since this a desirable and functioning embodiment envisioned by Manipatruni. 

Regarding Claims 36-37, Manipatruni teaches the intertwined strands of material according to Claim 33 above wherein the insulating coating is made of a dielectric material. Manipatruni teaches a list of materials suitable for the insulating layer (see [0030]) which includes high-k materials such as aluminum oxide. Manipatruni does not explicitly teach an embodiment of the conductive strand wherein the insulating coating includes aluminum oxide. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the insulating layer in the conductive strands of Manipatruni using aluminum oxide because such a choice would have been a selection from a 

Regarding Claim 38, Manipatruni teaches the intertwined strands of material according to Claim 33 above. Manipatruni teaches that the conductive coating preferably has a thickness less than 1 µm (see [0029]) and that the insulating coating preferably has a thickness less than 1 µm (see [0030]). Thus, the conductive strands of Manipatruni are considered to read on the recited claim limitations wherein the conductive coating has a first thickness of less than 5 microns and wherein the insulating coating has a second thickness of less than 5 microns. 
Concerning the core diameter, Manipatruni does not explicitly teach a conductive strand wherein the core diameter is between 25 and 100 microns. However, Manipatruni teaches that the conductive fibers are required to be flexible (see Abstract). As fiber flexibility is a variable which can be modified, among others, by adjusting the diameter of the stand core with flexibility increasing as diameter is decreased, the precise core diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed diameter cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the core diameter (such as within the claimed range of between 25 and 100 microns) in the conductive yarns of Manipatruni to obtain In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Honma et al. (US 2012/0100386 A1), as applied to Claim 33 above. 
Regarding Claim 38, Honma teaches the intertwined strands of material according to Claim 33 above. Honma teaches a specific embodiment of said intertwined strands wherein the conductive strand comprises a 14 dtex core of Vecry (by Kuraray), a 0.38 µm thick conductive 
Concerning the core diameter, Honma does not explicitly teach a conductive strand wherein the core diameter is between 25 and 100 microns. However, Honma teaches that the conductive yarn is intended to be wrapped around the insulating yarn (see [0003]) which requires the yarn to be flexible. As fiber flexibility is a variable which can be modified, among others, by adjusting the diameter of the stand core with flexibility increasing as diameter is decreased, the precise core diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed diameter cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the core diameter (such as within the claimed range of between 25 and 100 microns) in the conductive yarns of Honma to obtain the desired fiber flexibility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Claims 1-4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (US 2014/0170920 A1), hereinafter "Manipatruni".
Regarding Claim 1, Manipatruni teaches intertwined strands of material (see [0043] and Fig. 4) comprising non-conductive strands (“textile fibers 420a-c” – see [0043]) and conductive strands (“functional fibers 410a-d and 412a-d” – see [0043]) that are intertwined with the non-conductive strands (“woven integrally” – see [0043] and Fig. 4). Manipatruni also teaches that each conductive strand (see [0027] and Fig. 1C) has a strand core (24), a conductive coating 
With respect to the material of the core and the insulating coating, Manipatruni teaches that the core may be formed from a textile fiber (see [0027]) which may be formed of a variety of polymers including rayon, nylon, acrylic, polyester, and aramid among others (see [0017]). Manipatruni teaches that the insulating coating (the outer layer 16) may also be formed from polymeric materials such as rayon, nylon, acrylic, polyester, and aramid among others (see [0024]). While Manipatruni does not explicitly disclose a conductive strand with a core and an insulating coating of the above materials, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to independently select the material for the core and the insulating coating as a polymer from the above lists. Such selections would have been a choice from a finite number of identified, predictable solutions of materials useful as the core and the insulating layers in the conductive strands of Manipatruni. One of ordinary skill in the art would have been motivated to produce additional conductive strands having the benefits taught by Manipatruni in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
Likewise, given that the only two configurations available for the core and insulating layer are 1) the materials are the same and 2) the materials are different, it would have been obvious to form the core and the insulating coating of the same material. Such a decision would have been a choice from a finite number of identified, predictable solutions for the relationship between the material of the core and the insulating coating which, as discussed above, is within the ambit of one of ordinary skill in the art. Furthermore, the ordinarily skilled artisan would 
With respect to the diameter of the strands, Manipatruni teaches that the conductive strands (410a-d and 412a-d) may be sized to mimic the non-conductive strands (420a-c) (see [0043]) which is deemed to encompass strands having the same diameter. Thus, the intertwined strands of Manipatruni are considered read on the limitation wherein “the non-conductive strands have a first diameter, wherein the conductive strands have a second diameter, and wherein the second diameter is within 10% of the first diameter”. Furthermore, Manipatruni discloses that the conductive strands (410a-d and 412a-d) should be sized to mimic the non-conductive strands (420a-c) such that the electronic functionality of the fabric may be hidden (see [0043]). Mimic is known to mean a copy or an imitation of something, as evidenced by Dictionary.com (definition is provided with this Action). Accordingly, one of ordinary skill in the art would understand that the conductive strand diameter should be identical (a copy), or substantially identical (such as within 10% as claimed), to that of the non-conductive strands. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the intertwined strands as disclosed by Manipatruni wherein the non-conductive strands have a first diameter, the conductive strands have a second diameter, and wherein the second diameter is within 10% of the first diameter, motivated by the desire to hide the electronic functionality of the fabric. 

	Regarding Claims 2-4, Manipatruni teaches the intertwined strands of material above wherein the material of the core and the insulating layer are selected from the lists provided of materials suitable for the core (see [0017]) and the insulating layer (see [0024]) such that core and insulating layer are formed of the same material. Manipatruni does not explicitly disclose a 

Regarding Claim 32, Manipatruni teaches the intertwined strands of material according to Claim 1 above. Concerning the recited limitation wherein “the insulating coating comprises a plurality of sub-layers”, absent some other claimed difference in the sublayers (material, property, etc), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The insulating coating of the prior art combination could be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer.

Claims 1-4, 6-7, 17, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Honma et al. (US 2012/0100386 A1) in view of MatWeb (Material Property Data - Kuraray Vectran® HT 1500/300 LCP Fiber), IDS reference Manipatruni et al. (US 2014/0170920 A1) and Chabrecek et al. (US 2014/0191211 A1). 
Regarding Claim 1, Honma teaches intertwined strands of material for use in heating members for vehicle seats (see [0005] and [0022]), comprising non-conductive strands (referred to as insulating yarn 101) and conductive strands (referred to as conductive yarn 1) that are intertwined with the non-conductive strands (see [0022], Figs. 3-5), wherein each conductive strand (see [0022], Fig. 2) has a strand core (11), a conductive coating (referred to as plated layer 12) on the strand core (11), and an insulating coating (referred to as resin coating layer 13) on the conductive coating. 
® from Kuraray, among others (see [0025]). Honma does not explicitly disclose conductive strands wherein the core is an elastic material such as Vectran. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the core of a highly elastic material for the benefit of improved protection against cracking of the conductive layer. Furthermore, it would have been obvious to one of ordinary skill in the art to select said elastic material to be Vectran since said selection would have been a choice from a finite number of identified, predictable solutions of an elastic material useful as the core of the conductive strands of Honma. One of ordinary skill in the art would have been motivated to produce additional conductive strands having the benefits taught by Honma in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
With regards to the material of the insulating layer, Honma teaches that the material for the layer, whose function is to inhibit oxidation degradation and wear of the conductive layer, is not particularly limited and that polyester resins are envisioned as a suitable material (see [0028]). Honma does not teach an insulating layer that is formed of the same material as the core. However, as suggested by MatWeb’s material property data Kuraray’s Vectran® product brochure, Vectran displays high strength and modulus, high abrasion resistance, minimal moisture absorption, chemical resistance, and outstanding cut resistance (see Pg. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the insulating layer using Vectran since Honma teaches durable polyesters are envisioned and Kuraray teaches that Vectran (a polyester) possesses the above qualities which lend themselves to durability. 

With respect to the diameter of the strands, Honma appears silent with regards to the diameter or to the relationship between the diameters of the conductive and non-conductive strands such as the claimed property wherein non-conductive strands have a first diameter, the conductive strands have a second diameter, and wherein the second diameter is within 10% of the first diameter. 
In the analogous art of electronically functional fabrics, Manipatruni teaches a textile (see Abstract, [0043] and Fig. 4) in which electrically conductive functional fibers (410a-d and 412a-d) are woven integrally with non-conductive textile fibers (420a-c). Manipatruni also suggests that the functional fibers (410a-d and 412a-d) may be sized to mimic the textile fibers in the fabric such that the electronic functionality of the fabric is hidden (see [0043]). Mimic is known to mean a copy or an imitation of something, as evidenced by Dictionary.com (definition is provided with this Action). Therefore, one of ordinary skill in the art would understand that the functional fiber diameter should be identical (a copy), or substantially identical, to the textile fibers in order to hide the electronic functionality. 
Accordingly, in the analogous art of woven fabrics comprising conductive and non-conductive threads, Chabrecek teaches a fabric (see [0032] and Fig. 1) in which metal fibers (14), having a diameter of 60µm, are woven with non-conductive PET filaments (12), also having a diameter of 60µm. Chabrecek discloses that the objective of the invention is to provide a fabric having a smooth surface and greater uniformity and homogeneity (see [0005] and [0011]). While Chabrecek is directed towards a fabric used as an electrode substrate (see Abstract), one of ordinary skill in the art before the effective filing date would appreciate that improved surface smoothness and uniformity would also be beneficial in a woven article for use in heating fabrics such as those in vehicle seats according to Honma (see [0005]).  


Regarding Claims 2-4 and 6, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above wherein the material of the core and insulating coating is Vectran which is an aromatic polyester polymer and is considered to be a dielectric material. 

Regarding Claim 7, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above. Honma teaches that the conductive strand core has a linear mass density of less than 100 denier (see [0026]). Specifically, Honma teaches a strand core with a preferable linear mass density of 1 to 20 dtex (see [0026]), equivalent to 0.9 to 18 denier, which falls within the claimed range of “less than 100 denier”. 
Honma also teaches intertwined strands of material including conductive strands wherein the conductive coating comprises metal with good conductivity such as copper, silver, or nickel (see [0027]). Honma does not explicitly teach conductive strands wherein the conductive coating is silver. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the conductive coating in the strands of Honma, Kuraray, Manipatruni, and Chabrecek using silver because it would have been a choice from a finite number of identified, predictable solutions of a metal useful in the conductive coating of the conductive strands of the prior art. See MPEP § 2143 (E). 

Regarding Claim 17, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above. Honma also teaches intertwined strands of material wherein the strand core of each conductive strand is a Vectran polymer strand, wherein the conductive coating of each conductive strand is a metal coating (see [0027]), and wherein the insulating coating of each conductive strand has a thickness between 0.5 and 10 microns (see [0029]) which overlaps with the claimed range of less than 3 microns. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
In the conductive strands of the prior art combination above, the insulating coating forms an outermost layer of each conductive strand and the conductive coating of each conductive strand is in direct contact with the strand core and the insulating coating for that conductive strand (see Honma Fig. 2). 

Regarding Claim 24, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above wherein the polymer strand core of the conductive strands is an aromatic polyester Vectran. As evidenced by Kuraray’s Vectran™ product brochure (provided with previous Office Action), Vectran varieties display a tensile modulus of 52 GPa, 72 GPa, or 103 GPa (see Pg. 2), all of which fall within the claimed range of a Young’s modulus of between 50 GPa and 150 GPa. 

Regarding Claim 32, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material according to Claim 1 above. Concerning the recited .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of MatWeb, Manipatruni, Chabrecek, as applied to Claim 1 above, and further in view of Chemi-Flex (Kevlar® vs Vectran®). 
Regarding Claim 5, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material according to Claim 1 above wherein the core and the insulating coating of the conductive strands is formed of Vectran. Honma also suggests that the core of the conductive yarn may be formed of Kevlar®, which is a para-aramid fiber. The prior art does not explicitly teach a conductive strand wherein both the core and the insulating coating are formed of a para-aramid fiber. 
In the art of polymeric materials including Kevlar and Vectran, Chemi-Flex teaches that Kevlar and Vectran have comparable physical properties including tensile strength, tensile modulus, and elongation at break (see Pg. 1) but Kevlar is less expensive than Vectran. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the conductive strands of Honma, MatWeb, Manipatruni, and Chabrecek such that the core and the insulating coating are formed of Kevlar instead of Vectran since Honma suggests that Kevlar is suitable for the core and Chemi-Flex suggests that Kevlar has similar mechanical properties to Vectran while being less expensive. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of MatWeb, Manipatruni, Chabrecek, as applied to Claim 1 above, and further in view of Locher et al. (US 2006/0258205 A1), hereinafter "Locher".
Regarding Claim 25, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above but the combination appears silent with respect to the property wherein the conductive strands include a first and second conductive strand and wherein the first and second conductive strands are electrically connected using an electrical connection structure.
In the analogous art of electronically functional textiles (see Abstract), Locher teaches a textile of non-conductive thread materials into which a system of electrically conductive threads is woven (see [0032]) wherein the conductive threads are copper and/or silver wires having an external insulation (see [0033]). Locher also teaches that the external insulation of certain intersecting conductive threads is removed in an area of narrow limits at defined connecting points (16) and an electrically conductive connection is established by an electric connecting means thereby creating a desired conductor line (14) (see [0033] and Fig. 2). 
Locher suggests that there is a rapidly increasing demand for textiles that include a conductor line system since a large part of the population carries electronic devices such as mobile phones and, thus, efforts are being made on an increasing extent to integrate such devices in textile of to provide textiles with electric and electronic functions (see [0002]). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the intertwined strands of Honma, MatWeb, Manipatruni, and Chabrecek with the electrical connection points disclosed by Locher, motivated by the reasonable expectation of success in forming a conventionally known electronic fabric with the high-demand conductor line for the benefit of increased commercial viability according to the disclosed design incentives and market forces of (see Locher [0002]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Honma, MatWeb, Manipatruni, Chabrecek, and Locher as applied to Claim 25 above, and further in view of Master Bond Inc. (“The Benefits of Electrically Conductive Epoxies Versus Lead Soldering”). 
Regarding Claim 29, the combination of Honma, MatWeb, Manipatruni, Chabrecek, and Locher teaches the intertwined strands of material according to Claim 25 above. Locher also suggests teaches forming the electrical connections using an electric connection means of solder (see [0033]-[0034]) but Locher does not teach an electrical connection structure comprising conductive adhesive. In the analogous art of electrical connections, Master Bond Inc. teaches that electrically conductive adhesive EP21TDCS is the ideal candidate to replace lead soldering for electrical connections (see Pg. 1) because there are two main concerns of solder that can be avoided with the use of polymer compounds – toxicity and high temperatures (see Pg. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the intertwined strands of material according to the combination of Honma, MatWeb, Manipatruni, Chabrecek, and Locher using an electrically conductive adhesive EP21TDCS as the electrical connection structure in place of solder for the benefit of the lack of toxicity and requirement for high temperatures as suggested by Master Bond Inc. 

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of MatWeb, Manipatruni, Chabrecek, as applied to Claim 1 above, and further in view of Min et al. (“Polymer/Carbon Nanotube Composite Fibers – An Overview” Functional Composites of Carbon Nanotubes and Applications Chapter 3 (43-73) 2009). 
	Regarding Claims 30-31, the combination of Honma, MatWeb, Manipatruni, and Chabrecek teaches the intertwined strands of material as defined in Claim 1 above wherein the material of the core and insulating coating is a polymer (Vectran) but the combination does not 
	Honma suggests that the core is preferably made of a fiber that is very strong (see [0024]) and likewise suggests that durability is an important quality in the insulating coating material (see [0028]). In the analogous art of performance fibers, Min teaches that a significant performance gap exists between commodity textile fibers such as PET and high-performance fibers which have high strength, modulus, and elongation to break (see Pg. 46). Min also teaches that a significant price gap exists between these two classes of materials with commodity textile fibers being significantly less expensive than the high-performance fibers (see Pg. 46). Min suggests that use of carbon nanotube (CNT) in polymeric materials has the potential to close the performance gap between these two classes of fibers (see Pg. 46) since CNT/polymer composite fibers display enhanced mechanical properties (see Pg. 61). Therefore, it would have been obvious to one of ordinary skill in the art to modify the core and insulating layer in the conductive strands of the prior art combination, substituting Vectran (a high-performance fiber) for a CNT/polymer composite for the benefit of maintaining strength performance while decreasing the cost associated with the material. 



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789